Citation Nr: 0603647	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, headaches.

2.  Entitlement to service connection for osteoarthritis, 
bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
February 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004 the Board remanded the issues for further development.  


FINDINGS OF FACT

1.  Any head injury during the veteran's active duty service 
was acute and transitory and did not result in chronic head 
disability.

2.  Any bilateral knee injury during the veteran's active 
duty service was acute and transitory and did not result in 
bilateral osteoarthritis of the knees.  


CONCLUSIONS OF LAW

1.  The veteran's residuals of head injury and headaches were 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The veteran's bilateral osteoarthritis of the knees was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and September 2001 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the September 2001 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the September 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2001, which was prior to 
the July 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.
 
Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Residuals of a head injury, headaches

Service medical records revealed that in November 1966 the 
veteran jumped on a top bunk, it collapsed, he injured his 
head, sustained a 4 cm superficial laceration, which 
apparently required stitches.  Subsequent records that same 
month showed the veteran complained of headaches on the left 
side of his head.  His cranial nerves appeared to be intact.  
A January 1968 entry indicated the veteran complained of 
headaches and dizziness.  The veteran's separation 
examination and accompanying report of medical history were 
negative for any head disorders.  

Post-service August 2002 private medical records and VA 
treatment records, including from the mid 1990s to 2003, 
reflected the veteran's treatment for headaches.  A January 
1996 entry showed the veteran' complained of frontal 
headaches lasting about 2 hours, accompanied by nausea, with 
no relief.  A January 1996 radiology report showed a normal 
head CT without contrast.  An April 2001 entry stated that 
the veteran complained of headaches for several years.  

The veteran during his September 2003 VA examination 
complained that his headaches were recurrent and over the 
years increased in severity.  In reporting the veteran's 
history as apparently presented by the veteran, the examiner 
noted that doctors in service told him he did not have a 
concussion after his bunk bed incident when he hit his head.  
The examiner noted that the veteran never had a diagnosis of 
migraine headaches.  The diagnosis was chronic headaches, 
etiology undetermined.  The examiner opined that the 
veteran's headaches now were less likely than not related to 
his in-service injury.  

It appeared that the veteran's claims folder was not 
available for review by the examiner during the September 
2003 VA examination.  The veteran was afforded another VA 
examination in March 2005 by a different examiner who 
reviewed the veteran's claims file in conjunction with the 
examination.  The examiner noted that the veteran's skull x-
rays were normal after his in-service head injury.  The 
veteran reported having headaches 30 to 35 years, which have 
become worse in the last 10 to 15 years.  Physical 
examination showed the head was normocephalic.  The 
impression was migraine headache, unrelated to minor scalp 
laceration, which occurred in service.  The examiner 
commented that there was no indication from the service 
record or from the history obtained from the veteran the he 
had any type of significant head injury.  The only 
documentation in service was a superficial scalp laceration.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
residuals of head injury and headaches are related to 
service.  The veteran's separation examination and 
accompanying report of medical history is negative for any 
head disorder.  It appears from the lack of documentation of 
subsequent complaints or treatment during service that the 
veteran's head injury was acute in nature and that it 
resolved without leaving residual disability.  Moreover, the 
first post-service medical evidence of head problems is many 
years after service and records do not relate the veteran's 
residuals of head injury to service other than in a 
historical context.  Examiners during the September 2003 and 
March 2005 VA examinations both opined that the veteran's 
current head disorder is not related to service.  The Board 
is led to the conclusion that the preponderance of the 
evidence is against a finding that the veteran's residuals of 
head injury, to include headaches is related to service.  

Osteoarthritis, bilateral knees

Service medical records showed that in October 1966 the 
veteran bruised his right patella, the impression was 
contusion of the knee.  A June 1967 entry reflected the 
veteran's treatment for a left knee, which ached after 
walking.  X-rays appeared normal.  There was no history of 
trauma or stress to the knee.  It appeared that the veteran 
was given an ace bandage.  The veteran's separation and 
accompanying report of medical history did not indicate any 
knee disorder.  

Post service VA treatment records, including from 1996 to 
2003, showed that the veteran was treated for knee pain.  
January 1996 records found that the veteran had residual 
motor deficits in his right knee from an old injury.  March 
1996 x-rays of the standing knees were normal.  A June 2001 
entry reflected that the veteran complained of severe knee 
pain secondary to trauma in service.  He reported falling and 
at times requiring crutches or a cane to walk.  A July 2001 
VA medical record revealed that the veteran had bilateral 
osteoarthritis of the knees, which appeared to only involve 
the medial compartment.  

During the veteran's September 2003 VA examination, the 
examiner in reporting the veteran's medical history as 
presented by the veteran, stated that the veteran hurt his 
right knee when 2 guys fell on him, he was hospitalized for 2 
days without a diagnosis, was given a cast, which was removed 
by his private doctor shortly after discharge.  The veteran 
complained of knee pain.  Physical examination found no pain 
with range of motion exercises.  The diagnosis was chronic 
right knee pain.  The examiner opined that the veteran's 
right knee pain was less likely related to his in-service 
injury.  

The examiner during the veteran's March 2005 VA examination 
had access to the veteran's claim folder.  The veteran stated 
that prior to separation he injured his knee when 2 people 
who were wrestling rolled up onto his knee.  He reported 
having the knee in a straight leg cast and was in a cast when 
he left service.  The examiner noted that service medical 
records did not reflect this.  The veteran complained of 
bilateral knee pain but more so on the right than left.  He 
occasionally wore a brace on his right knee.  Physical 
examination of the left knee found slight tenderness to 
palpation around the medial joint line and in the popliteal 
space.  Pain free range of motion was from 0 to 135 degrees.  
Repetitive flexion and extension of the knee was done 
actively and there was no increased pain, no weakness, 
fatigability or incoordination.  Examination of the right 
knee showed tenderness to palpation of the patella, 
quadriceps tendon and the patella tendon.  The veteran had 
some pain in the knee when extending from 5 degrees of 
flexion to 0 degrees, or the full extension position.  He 
flexed from 5 degrees pain free to 120 degrees and then had 
some discomfort beyond 120.  There was no fatigability or 
incoordination.  The diagnoses were chronic mild intermittent 
left pain knee with a stable knee.  The examiner commented 
that the veteran did not have any significant trauma in 
service and that the left knee disorder is less likely than 
not related to service.  The examiner asserted that there 
were no mention of right knee problems in the service medical 
records and that any right knee problem is not related to 
service.  

The Board acknowledges that in the October 2004 brief, the 
veteran's representative argued that the veteran most likely 
injured his right knee sometime in February 1968 after his 
separation examination and before the date of actual 
discharge.  During his November 2003 Decision Review Officer 
hearing the veteran testified that he was in a cast for 8 
weeks.  His sister in a May 2002 statement asserted that the 
veteran wore a cast on his right knee when he returned home 
after service.  Nevertheless the contemporaneously prepared 
evidence does not support these contentions.  In April 1991 
the National Personnel Records Center certified that the 
veteran's service medical records were forwarded.  Thus the 
Board must base its decision on the available evidence.  

The Board is presented with an evidentiary record which shows 
that there is no supporting evidence that the veteran's 
bilateral knee disorder is related to service.  The veteran's 
separation examination in January 1968 did not indicate any 
knee disorders.  At the time of this examination . his knees 
were evaluated as normal.  While he has stated that he 
injured his knee between the time of his separation 
examination and his actual discharge, there is no medical 
evidence that describes any such injury.  Moreover, even if 
he had some type of injury requiring a cast on his leg, there 
is no indication that the injury resulted in a knee 
disability.  The evidence does not reflect that the veteran 
received treatment for his knees until many years after 
service.  Furthermore, post-service medical records do not 
relate the veteran's current knee disorders to service.  Any 
reference to service is merely history as reported by 
veteran.  The Board finds it probative that 2 different VA 
examiners opined that the veteran's bilateral knee disorder 
was not related to service.  The Board notes that although 
the examiner during the March 2005 VA examination did not 
mention the veteran's October 1966 bruised right patella, he 
nevertheless adequately reviewed the veteran's claims folder 
and thoroughly examined the veteran.  It appears from the 
lack of documentation of subsequent complaints or treatment 
during service that any bilateral knee disorder was acute in 
nature and that it resolved without leaving residual 
disability.  The Board is led to the conclusion that there is 
a preponderance of evidence against a finding that the 
veteran's bilateral osteoarthritis is related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


